299 U.S. 517
57 S.Ct. 311
81 L.Ed. 381
The NORTH AMERICAN CEMENT CORPORATION, appellant,v.Mark GRAVES et al., etc.
No. 108.
Supreme Court of the United States
December 21, 1936

Mr. Charles J. Tobin, of Albany, N. Y., for appellant.
For decisions below, see 269 N.Y. 507, 199 N.E. 510; 243 App.Div. 834, 278 N.Y.S. 920.
PER CURIAM.


1
Judgment affirmed upon the ground that the statute (Section 214, Article 9-A, of the Tax Law of the State of New York) is valid upon its face and it has not been shown to have been so applied as to violate appellants' constitutional rights. Bass, Ratcliff & Gretton, Ltd., v. State Tax Commission, 266 U.S. 271, 45 S.Ct. 82, 69 L.Ed. 282.